Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                         DETAILED ACTION
                                                          REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites that “wherein a, b, c, d, e and f are each independently an integer of not less than 0” for PFPE and thus the recited formula (a), (b) or (c) as the PFPE of claim 6 would improperly broaden scope of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 


Claims 1-5, 7, 9, 10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sung (US 2012/0164454 A1) in view of Yamane et al. (US 2011/0098402 A1), and further in view of Memering et al. (US 9,745,662) or Liu et al. (Photochemical grafting of fluorinated alkenes on DLC coated Ti6Al4V to improve in vitro cytocompatibility, friction and corrosion resistance, Surface & Coatings Technology, August 8, 2012, pp. 51-56, Vol. 208).
Sung teaches diamond-like carbon (DLC) coated substrates useful for electronic devices in abstract and [0008-0009].  Sung teaches various substrates such as glasses and sapphire in [0007].  Sung teaches the DLC layer further doped with a component having a hydrophobic dopant in [0005].
 The instant invention further recites an antifouling coating layer formed from fluorine-containing compounds having the recited formulas (A1), (A2), (B1) or (B2) over Sung.
Yamane et al. teach fluorooxyalkylene group-containing polymer composition as the antifouling coating in abstract.  Yamane et al. teach fluorooxyalkylene group-containing polymer having a formula (1) of A-Rf1-B in [0026-0029].  Yamane et al. teach that the Rf1 (RF1) includes a combination of six perfluoro units in [0035] which would make the recited PFPE comprising a, b, c, d, e and f units of claim 1 obvious.  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
3 or formula (2) with X being alkenyloxy group or halogen atoms in [0041-0045].  For example, Yamane et al. teach CF3Rf-CF2CH2OC3H6Si(OCH3)3 in [0054] which would meet the recited formula (A1) of claim 1 when the Rf is a combination of six perfluoro units taught in [0035] since the [0054] teaches a hydrolyzable silyl group meeting the instantly recited leaving group.  The (OCH3)3 group would meet the instantly recited anionic leaving group of the instant claim 3. 
Yamane et al. teach employing a catalyst and solvents in [0069-0071] meeting claim 12.  The recited group having a carbon-carbon unsaturated bond of claim 4, X2 of claim 7 and R91 of claim 9 would be optional when combined with the claim 1 reciting formulas (A1), (A2), (B1) or (B2) and when the formula (A1) is chosen.  The various glasses of the instant claims 16 would be optional when combined with the claim 15.  Thus, they are also rejected.
Utilization of the antifouling coating such as oleophobic coating on a window on an electronic device is well-known in the art.
Memering et al. teach utilization of an additional layer 400 formed from various material (col. 8, lines 43-55) such as an oleophobic material (col. 10, line 3). 
Liu et al. teach coating on DLC layer with fluorinated alkenes in abstract.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the antifouling coating comprising the fluorooxyalkylene group-containing polymer composition taught by Yamane et al. on the DLC layer taught by Sung since Sung teaches a hydrophobic dopant on the DLC layer and since the antifouling coating of Yamane et al. would be expected to yield the hydrophobic coating 
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 1-5, 7-9, 11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sung (US 2012/0164454 A1) in view of Takao et al. (US 10,138,391), and further in view of Memering et al. (US 9,745,662) or Liu et al. (Photochemical grafting of fluorinated alkenes on DLC coated Ti6Al4V to improve in vitro cytocompatibility, friction and corrosion resistance, Surface & Coatings Technology, August 8, 2012, pp. 51-56, Vol. 208).
Sung is discussed above.
The instant invention further recites an antifouling coating layer formed from fluorine-containing compounds having the recited formulas (A1), (A2), (B1) or (B2) over Sung.
Takao et al. teach fluorinated compounds and its use for forming an antifouling hard coat layer on optical articles in abstract and at col. 1, lines 23-25.  Takao et al. teach that the fluorinated compounds has a formula (1) at col. 2, line 17 to col. 5, line 3 (i.e., the instant R91), Rf1 being a formula (2-2) (e.g., CHFCF2, i.e., the instant Rf), -O-CH2- (i.e. the instant X2), (CF2-)1 (i.e. the instant Y) and A being -O-C(=O)-CH=CH2 (i.e. the instant A) would meet the instant formula (B1) of claims 1, 7 and 8.  Takao et al. teach various glasses useful for electronic devices at col. 28, lines 4-13 meeting the instant claims 16.
The recited leaving group of the instant claim 3 and X1 of the instant claim 7 would be optional when combined with the claim 1 reciting formulas (A1), (A2), (B1) or (B2) and when the formula (B1) is chosen.  
Utilization of the antifouling coating such as oleophobic coating on a window on an electronic device is well-known in the art.
Memering et al. teach utilization of an additional layer 400 formed from various material (col. 8, lines 43-55) such as an oleophobic material (col. 10, line 3).
Liu et al. teach coating on DLC layer with fluorinated alkenes in abstract.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the antifouling coating comprising the fluorooxyalklylene group-containing polymer composition taught by Takao et al. on the DLC layer taught by Sung since Sung teaches a hydrophobic dopant on the DLC layer and since the antifouling coating of Takao et al. would be expected to yield the hydrophobic coating and since utilization of the antifouling coating such as oleophobic coating on a window on an electronic device is well-known as taught by Memering et al. and since the coating on DLC layer with fluorinated alkenes for improved friction is well-known as taught by Liu et al. and further utilization of various glasses taught by Takao et al. in Sung would be obvious since Sung teaches glasses absent showing otherwise.
Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sung (US 2012/0164454 A1) in view of Yamane et al. (US 2011/0098402 A1), and further in view of Memering et al. (US 9,745,662) or Liu et al. (Photochemical grafting of fluorinated alkenes on DLC coated Ti6Al4V to improve in vitro cytocompatibility, friction and corrosion resistance, Surface & Coatings Technology, August 8, 2012, pp. 51-56, Vol. 208) as applied to claims 1-5, 7, 9, 10 and 15-17 above, and further in view of Mitsuhashi et al. (US 2015/0307719 A1).
The instant claims 13 and 14 further recite fluorine-containing oil over Sung and Yamane et al.  
Mitsuhashi et al. teach antifouling compositions further comprising the instant fluorine-containing oil in [0219-0224].
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the art-well known fluorine-containing oil taught by Mitsuhashi et al. in the antifouling coating taught by Yamane et al. in order to improve properties of the antifouling and lubricity on the DLC layer taught by Sung since Sung teaches a hydrophobic dopant on the DLC layer and since the antifouling coating of Yamane et al. would be expected to yield the hydrophobic coating and since 
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sung (US 2012/0164454 A1) in view of Takao et al. (US 10,138,391), and further in view of Memering et al. (US 9,745,662) or Liu et al. (Photochemical grafting of fluorinated alkenes on DLC coated Ti6Al4V to improve in vitro cytocompatibility, friction and corrosion resistance, Surface & Coatings Technology, August 8, 2012, pp. 51-56, Vol. 208) as applied to claims 1-5, 7, 9, 11 and 15-17 above, and further in view of Mitsuhashi et al. (US 2015/0307719 A1).
The instant claims 13 and 14 further recite fluorine-containing oil over Sung and Takao et al.  
Mitsuhashi et al. teach antifouling compositions further comprising the instant fluorine-containing oil in [0219-0224].

Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 7, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sung (US 2012/0164454 A1) in view of Yamane et al. (US 2011/0098402 A1), and further in view of Memering et al. (US 9,745,662) or Liu et al. (Photochemical grafting of fluorinated alkenes on DLC coated Ti6Al4V to improve in vitro cytocompatibility, friction and corrosion resistance, Surface & Coatings Technology, August 8, 2012, pp. 51-56,  as applied to claims 1-5, 7, 9, 10 and 15-17 above, and further in view of Takao et al. (US 10,138,391).
The instant claims 7, 11 and 16 further recite other limitations over Sung and Yamane et al.  
	Takao et al. teaching the formula (B1) is discussed above.  Takao et al. also teach various glasses useful for electronic devices at col. 28, lines 4-13 meeting the instant claims 16.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the antifouling coating comprising the fluorooxyalklylene group-containing polymer composition taught by Takao et al. on the DLC layer taught by Sung since Sung teaches a hydrophobic dopant on the DLC layer and since the antifouling coating of Takao et al. would be expected to yield the hydrophobic coating and since utilization of the antifouling coating such as oleophobic coating on a window on an electronic device is well-known as taught by Memering et al. and since the coating on DLC layer with fluorinated alkenes for improved friction is well-known as taught by Liu et al. and further utilization of various glasses taught by Takao et al. in Sung would be obvious since Sung teaches glasses absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

s 1-5, 7-9, 11, 12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sung (US 2012/0164454 A1) in view of Aizenberg et al. (US 9,963,597), and further in view of Memering et al. (US 9,745,662) or Liu et al. (Photochemical grafting of fluorinated alkenes on DLC coated Ti6Al4V to improve in vitro cytocompatibility, friction and corrosion resistance, Surface & Coatings Technology, August 8, 2012, pp. 51-56, Vol. 208).
Sung is discussed above.
The instant invention further recites an antifouling coating layer formed from fluorine-containing compounds having the recited formulas (A1), (A2), (B1) or (B2) over Sung.
Utilization of the antifouling coating such as oleophobic coating on a window on an electronic device is well-known in the art.
Aizenberg et al. teach antifouling coatings on various substrate such as optics at col. 36, lines 13-30 and in example 6 in which perfluorohexylethyl acrylate (PFOA) meeting the instant formula (B1) with A being a group having a carbon-carbon unsaturated bond is taught.  Aizenberg et al. teach employing lubricants such as fluorinated oils at col. 22, lines 6-14 which would meet claim 12.
The recited leaving group of the instant claim 3 would be optional when combined with the claim 1 reciting formulas (A1), (A2), (B1) or (B2) and when the formula (B1) is chosen.  
Memering et al. teach utilization of an additional layer 400 formed from various material (col. 8, lines 43-55) such as an oleophobic material (col. 10, line 3).
Liu et al. teach coating on DLC layer with fluorinated alkenes in abstract.

Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sung (US 2012/0164454 A1) in view of Aizenberg et al. (US 9,963,597), and further in view of Memering et al. (US 9,745,662) or Liu et al. (Photochemical grafting of fluorinated alkenes on DLC coated Ti6Al4V to improve in vitro cytocompatibility, friction and corrosion resistance, Surface & Coatings Technology, August 8, 2012, pp. 51-56, Vol. 208) as applied to claims 1-5, 7-9, 11, 12 and 15-17 above, and further in view of Mitsuhashi et al. (US 2015/0307719 A1).
The instant claims 13 and 14 further recite fluorine-containing oil over Sung and Aizenberg et al.

Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the art-well known fluorine-containing oil taught by Mitsuhashi et al. in the antifouling coating taught by Aizenberg et al. in order to improve properties of the antifouling and lubricity on the DLC layer taught by Sung since Sung teaches a hydrophobic dopant on the DLC layer and since the antifouling coating of Yamane et al. would be expected to yield the hydrophobic coating and since utilization of the antifouling coating such as oleophobic coating on a window on an electronic device is well-known as taught by Memering et al. and since the coating on DLC layer with fluorinated alkenes for improved friction is well-known as taught by Liu et al. and since utilization of the instant fluorine-containing oil is well-known as taught by Mitsuhashi et al. absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 1-5, 7-9, 11, 12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sung (US 2012/0164454 A1) in view of Sakoh et al. (US 9,228,052), and further in view of Memering et al. (US 9,745,662) or Liu et al. (Photochemical grafting of fluorinated alkenes on DLC coated Ti6Al4V to improve in vitro .
Sung is discussed above.
The instant invention further recites an antifouling coating layer formed from fluorine-containing compounds having the recited formulas (A1), (A2), (B1) or (B2) over Sung.
Sakoh et al. teach fluorinated compounds and its use for forming an antifouling top coat in abstract and at col. 1, lines 13-19.  A formula (1) taught at col. 2, lines 16-32 
would meet the instant formula (B1).
The recited leaving group of the instant claim 3 would be optional when combined with the claim 1 reciting formulas (A1), (A2), (B1) or (B2) and when the formula (B1) is chosen.  The various glasses of the instant claims 16 would be optional when combined with the claim 15.  
Utilization of the antifouling coating such as oleophobic coating on a window on an electronic device is well-known in the art.
Memering et al. teach utilization of an additional layer 400 formed from various material (col. 8, lines 43-55) such as an oleophobic material (col. 10, line 3).
Liu et al. teach coating on DLC layer with fluorinated alkenes in abstract.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the antifouling coating comprising the formula (1) taught by Sakoh et al. on the DLC layer taught by Sung since Sung teaches a hydrophobic dopant on the DLC layer and since the antifouling coating of Sakoh et al. would be expected to yield the hydrophobic coating and since utilization of the antifouling coating 
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sung (US 2012/0164454 A1) in view of Sakoh et al. (US 9,228,052), and further in view of Memering et al. (US 9,745,662) or Liu et al. (Photochemical grafting of fluorinated alkenes on DLC coated Ti6Al4V to improve in vitro cytocompatibility, friction and corrosion resistance, Surface & Coatings Technology, August 8, 2012, pp. 51-56, Vol. 208) as applied to claims 1-5, 7-9, 11, 12 and 15-17 above, and further in view of Mitsuhashi et al. (US 2015/0307719 A1).
The instant claims 13 and 14 further recite fluorine-containing oil over Sung and Sakoh et al. 
Mitsuhashi et al. teach antifouling compositions further comprising the instant fluorine-containing oil in [0219-0224].
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the art-well known fluorine-containing oil taught by Mitsuhashi et al. in the antifouling coating taught by Sakoh et al. in order to improve properties of the antifouling and lubricity on the DLC layer taught by Sung since Sung teaches a hydrophobic dopant on the DLC layer and since the antifouling coating of Yamane et al. would be expected to yield the hydrophobic coating and since utilization of the antifouling coating such as oleophobic coating on a window on an electronic 
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

			     EXAMINER’ COMMENT
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 9,969,890 teaches fluorinated compounds and its use for forming an antifouling hard coat layer on optical articles in abstract and at col. 1, lines 17-20.  It teaches the fluorinated compounds (11a) at col. 26, line 40 and in claims 5 and 6, but Rf1-O-Rf2 of the Formula (1) of claim 5 is different from the instant Rf of the formulas (1B) and (2B). 
US 11,155,508 teaches the instant fluoro-compounds in claim 1, but it would not be a valid prior art due to an earlier filing date of the instant application.
US 7,166,235 teaches alkoxy as an anionic group at col. 4, lines 15-16.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/Feb. 25, 2022                                               /TAE H YOON/                                                                             Primary Examiner, Art Unit 1762